                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Philip A. Brimmer


Civil Action No. 18-cv-00338-PAB

M.T., by and through his parent and next friend,
LISA W.,

       Plaintiffs,

v.

DENVER PUBLIC SCHOOL DISTRICT,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on Defendant’s Motion for Entry of Final

Judgment [Docket No. 18]. The Court has jurisdiction over this lawsuit pursuant to 28

U.S.C. § 1331.

       Plaintiffs filed this lawsuit on February 12, 2018 seeking a preliminary mandatory

injunction requiring defendant to provide plaintiff M.T. with two Cued Language

Transliterators (“CLTs”) for a school trip to Japan on March 6, 2018. Docket No. 1 at 1-

2. Plaintiffs argued that the failure to provide two CLTs would violate plaintiff M.T.’s

rights under Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131-

12134, and section 504 of the Rehabilitation Act, 29 U.S.C. § 794. See generally

Docket No. 6. After an evidentiary hearing on February 26, 2018, the Court denied

plaintiffs’ request for a preliminary injunction, finding that plaintiffs had failed to establish

a substantial likelihood of success on the merits of their claims. Docket No. 16; Docket
No. 17 at 162:25-163:3. On April 16, 2018, def endant moved for entry of final judgment

on the ground that “the effect of the Court’s [preliminary injunction] order was to deny all

relief Plaintiff was seeking in this civil action.” Docket No. 18 at 2, ¶ 3. Plaintiffs filed a

response to defendant’s motion on April 30, 2018. Docket No. 19. Plaintif fs do not

object to the entry of final judgment, but argue that “[a]n award of costs is not

appropriate” because a “defendant is only entitled to costs under the ADA if the

plaintiff’s actions were meritless, groundless, or without foundation.” Docket No. 19 at

2, 3, ¶¶ 4, 6, 9.

       Plaintiffs state, Docket No. 19 at 2, ¶ 6, that the allocation of costs in this case is

governed by § 12205 of the ADA, which provides that “the court or agency, in its

discretion, may allow the prevailing party, other than the United States, a reasonable

attorney’s fee, including litigation expenses, and costs.” 42 U.S.C. § 12205. T he Tenth

Circuit has held that fee-shifting in ADA cases is governed by the same standards

applicable to fee awards under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-5(k).

Roe v. Cheyenne Mountain Conference Resort, Inc., 124 F.3d 1221, 1232 (10th Cir.

1997) (perceiving no “basis for any argument” that a “plaintiff proceeding under the ADA

should be treated any differently from a plaintiff claiming a fee award under Title VII or

section 1988”).1 In Christiansburg Garment Co. v. Equal Employment Opportunity

Commission, 434 U.S. 412 (1978), the Supreme Court held that a district court may



       1
         Section 2000e-5(k) of Title 42 provides: “In any action or proceeding under this
subchapter the court, in its discretion, may allow the prevailing party, other than the
Commission or the United States, a reasonable attorney’s fee (including expert fees) as
part of the costs, and the Commission and the United States shall be liable for costs the
same as a private person.”

                                               2
only “award attorney’s fees to a prevailing defendant in a Title VII case upon a finding

that the plaintiff’s action was frivolous, unreasonable, or without foundation.” Id. at 421.

While the Tenth Circuit has determined that this standard “applies as well to the

recovery of attorney’s fees by prevailing defendants in ADA actions,” Twilley v. Integris

Baptist Med. Ctr., Inc., 16 F. App’x 923, 926 (10th Cir. 2001) (unpublished), plaintif fs

seek to extend Christiansburg to apply to an award of costs in an ADA action. The

Court finds such an extension unwarranted.

       Christiansburg does not expressly address the issue of costs. See 434 U.S. at

421. Federal Rule of Civil Procedure 54(d)(1) provides that, “[u]nless a federal statute,

these rules, or a court order provides otherwise, costs – other than attorney’s fees –

should be allowed to the prevailing party.” The Tenth Circuit has stated that Rule 54

“makes the award of costs presumptive” and has rejected the argument that the

“presumption in favor of costs should be relaxed when the prevailing party is the

defendant in a civil rights case.” Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1204

(10th Cir. 2000); see also Johnson v. Oklahoma ex rel. Univ. of Okla. Bd. of Regents,

229 F.3d 1163, 2000 W L 1114194, at *3 (10th Cir. Aug. 7, 2000) (unpublished table

decision) (upholding presumption in favor of awarding costs to prevailing defendants in

ADA retaliation case). Although the Tenth Circuit has not specifically addressed

whether Christiansburg creates a heightened standard for the award of costs in Title VII

or ADA lawsuits, courts in other circuits have generally declined to extend the Supreme

Court’s holding in that manner. See, e.g., Cosgrove v. Sears, Roebuck & Co., 191 F.3d

98, 101-02 (2d Cir. 1999) (declining to apply Christiansburg’s heightened standard to



                                             3
the assessment of costs); Lewis v. N.L.R.B., 750 F.2d 1266, 1279 (5th Cir. 1985)

(rejecting argument that Christiansburg’s holding that “attorney’s fees should be

awarded a prevailing defendant only where the suit is frivolous” also applies to the

award of costs); Alvarez v. Sch. Bd. of Broward Cty., Fla., 2016 WL 10518749, at *2

(S.D. Fla. Nov. 21, 2016) (concluding that “taxation of costs in ADA cases is governed

by Rule 54(d), not by § 12205 or the Christiansburg standard”), report &

recommendation adopted, 2016 WL 10519180 (S.D. Fla. Dec. 12, 2016); King v.

Mansfield Univ. of Pa., 2015 WL 871693, at *5-6 (M.D. Pa. Feb. 27, 2015) (holding that

“the taxation of costs in a civil action involving Title VII, the ADA, or the Rehabilitation

Act need not be restricted to cases where the Plaintiff’s claims are frivolous,

unreasonable, or without foundation”).

       At least one court has reached the opposite conclusion w ith respect to fee-

shifting under the ADA. In Brown v. Lucky Stores, Inc., 246 F.3d 1182 (9th Cir. 2001),

the Ninth Circuit held that, “[b]ecause § 12205 m akes fees and costs parallel, . . . the

Christiansburg test also applies to an award of costs to a prevailing defendant under

the ADA.” Id. at 1190. After the Ninth Circuit’s decision, however, the Supreme Court

held that a federal statute displaces Fed. R. Civ. P. 54(d)(1)’s standards for awarding

costs only if the statute is “contrary” to the Rule. Marx v. General Revenue Corp., 568

U.S. 371, 377 (2013). The Supreme Court explained that “[a] statute providing that ‘the

court may award costs to the prevailing party,’ . . . is not contrary to the Rule” because it

does not limit the court’s discretion to award costs. Id. at 378.

       Marx undermines the Ninth Circuit’s holding in Brown because, like the statute at



                                               4
issue in Marx, the ADA’s fee-shifting provision contains permissive language that does

not limit a court’s discretion to award costs. See 42 U.S.C. § 12205 (providing that

courts “may allow the prevailing party . . . a reasonable attorney’s fee, including

litigation expenses, and costs”); Marx, 568 U.S. at 380 (holding that statute was not

“contrary” to Fed. R. Civ. P. 54 where it provided that “the court may award to the

defendant attorney’s fees reasonable in relation to the work expended and costs”).

Thus, Rule 54(d)(1), not § 12205 or Christiansburg, governs the award of costs in this

case. See Jacobson v. City of West Palm Beach, 2017 WL 6366791, at *2 (S.D. Fla.

Aug. 1, 2017) (declining to follow Brown in light of the fact that “the provision for costs in

§ 12205 is substantially similar to the provision that Marx held does not displace Rule

54(d)”); Webster v. Bd. of Supervisors, 2016 WL 4467750, at *3 (E.D. La. Aug. 24,

2016) (“Because Section 12205 is not contrary, it does not ‘provide otherwise,’ and

Rule 54(d)(1) governs the allocation of costs in this case.”).

       Because Rule 54(d)(1) makes the award of costs presumptive, and plaintiffs

make no other argument as to why an award of costs would be inappropriate, the Court

finds that defendant is entitled to recover its costs by filing a Bill of Costs with the Clerk

of the Court.2 Wherefore, it is

       ORDERED that Defendant’s Motion for Entry of Final Judgment [Docket No. 18]

is GRANTED. It is further

       2
         Even if the heightened Christiansburg standard applied to the allocation of costs
in ADA cases, defendant would likely be entitled to its costs under the Rehabilitation
Act. See Martin v. Cal. Dep’t of Veterans Affairs, 560 F.3d 1042, 1052 (9th Cir. 2009);
Alvarez, 2016 WL 10518749, at *2; see also Docket No. 17 at 157-63 (finding that
plaintiffs failed to demonstrate a substantial likelihood of success on the merits of their
Rehabilitation Act claim).

                                               5
       ORDERED that the complaint [Docket No. 5] is dismissed. It is further

       ORDERED that, within 14 days of the entry of this Order, defendant may have its

costs by filing a Bill of Costs with the Clerk of the Court. It is further

       ORDERED that this case is closed.


       DATED October 24, 2018.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            United States District Judge




                                               6
